Citation Nr: 1713257	
Decision Date: 04/24/17    Archive Date: 05/04/17

DOCKET NO.  10-47 293A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. M. Stedman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Veteran's claim was originally denied in a March 1971 rating decision.  

The Veteran testified at a February 2015 videoconference hearing before a Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file.  The VLJ is no longer employed at the Board, and in January 2017 the Veteran was notified of this and his right to request another Board hearing.  He waived his right to an additional hearing and requested the Board consider his case on the evidence of record.

The Board reopened the Veteran's claim and remanded this matter in April 2015 for further development, to include obtaining treatment records and a VA examination.  That development having been completed, this matter has returned to the Board for further appellate review.  Current review of the record shows substantial compliance with the prior Board remand.


FINDING OF FACT

A lumbar spine disability is not shown to be causally or etiologically related to any disease, injury, or incident in service, and arthritis did not manifest within one year of the Veteran's discharge from service.






CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA's duty to notify was satisfied by letter on June 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
 
With regard to the duty to assist, the Veteran's service treatment records, VA treatment records, VA examination reports, and lay statements and argument in support of his claim have been associated with the claims file.  See 38 C.F.R.          § 3.159(c).  He has not identified any additional records or evidence he wished to submit or have VA obtain.  

Moreover, a VA Compensation and Pension examination was provided to determine the etiology of any current low back disability.  After review of the June 2015 VA examination, the Board finds that it was based on an accurate factual background and the examiner provided an opinion based on these facts that was supported by sufficient rationale.  The examination report contains a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide the relevant findings for deciding the Veteran's claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2016).  Accordingly, the Board finds that the examination reports of record are adequate for decision purposes, a remand for reexamination or further medical comment is unwarranted, and no prejudice exists.  See Shinseki v. Sanders, 556 U.S. 396, 407 (2009) (holding that whether prejudicial harm exists is a case-by-case determination).  Accordingly, VA's duty to obtain a VA examination has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Pursuant to the April 2015 Board remand, as noted above, an adequate VA examination was conducted in June 2015.  All new evidence was considered in a June 2016 supplemental statement of the case.  The Board therefore finds that there was substantial compliance with the previous remand directives relating to the issue decided herein.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In light of the above, the Veteran has had a meaningful opportunity to participate in the processing of his claim, and there is no prejudicial error with regards to VA's duties to notify and assist.  See Sanders, 556 U.S. at 407, 410; Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).

II.  Analysis

The Veteran contends that his low back disability is related to his active military service, to include an injury incurred when he was pinned between a forklift and a truck.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  § 3.303(a).  To establish entitlement to service-connected compensation benefits, a veteran must show: (1) the existence of a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A.           § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In making all determinations, the Board must fully consider the lay assertions of record.  A lay person is competent to report on the onset and continuity of his or her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

The Board acknowledges that the Veteran currently suffers from low back disabilities, diagnosed at his June 2015 VA examination as degenerative joint disease and degenerative disc disease.  

Likewise, the Board also acknowledges that the Veteran's records demonstrate he suffered an in-service incident during active service.  That incident is documented by a May 1970 service treatment record (STR), reflecting that he was caught between a forklift and truck.  The May 1970 STR notes that there were no external signs of a back injury.  X-rays taken at that time were negative for any fractures, and the record reflects that the Veteran appeared to have a muscle strain of the back, but no diagnosis was confirmed.  A June 1970 STR states that the Veteran complained of lower back pain and was placed on light duty for three days.

As the record shows current disability and an incident in service, the remaining unsatisfied element is whether the current diagnosed disability is attributable to the noted in service incident.  However, the Board finds insufficient evidence of a nexus between the Veteran's in-service injury, or any other in-service incurrence or injury, and the Veteran's current disability, to warrant service connection.  As an initial matter, the Board notes that a review of the Veteran's STRs reveals no other complaints of low back pain, aside from the aforementioned May 1970 and June 1970 treatment notes, or any ongoing treatment for the Veteran's injury besides those noted herein.  To this end, the Veteran's August 1970 separation examination notes a normal "spine, other musculoskeletal."

A review of the Veteran's post-service treatment records similarly fails to reveal evidence of the etiology of the Veteran's claimed back disability.  During a February 1971 VA examination, the Veteran underwent x-ray testing.  The x-rays showed no injury to the Veteran's lumbar spine.  Additionally, the examiner found no evidence of any significant changes related to the musculoskeletal system.  That is, the Veteran was examined within the year of leaving service and found to have no current back disability.  

Post-service medical records from December 1987 through April 2015 document the Veteran's history of chronic back pain.  An October 2002 progress note states that he has been experiencing severe back pain as a result of his degenerative spine disease.  None of the aforementioned records express an opinion as to the etiology of the Veteran's current disability.

At a June 2015 VA examination, the examiner listed the Veteran's diagnosed thoracolumbar spine conditions as low back strain, degenerative disc disease, and degenerative joint disease.  On examination, the Veteran gave a history of his back symptomatology and reported experiencing constant mild to moderate low back pain.  The examiner opined that it was less likely than not that the Veteran's low back disabilities were incurred in or caused by the claimed in-service injury, event, or illness.  The examiner rationalized that the medical evidence is most consistent with the Veteran suffering an acute back pain condition, i.e., a spasm, in service, which resolved by the time he was discharged.  The examiner further found that the data contained in the Veteran's STRs made it difficult to longitudinally correlate the in-service incident with the Veteran's current thoracolumbar spine conditions.

The Board finds the VA examiner's rationale is adequate to support the negative nexus opinion.  The examiner noted a complete review of the claims file, to include the Veteran's medical history and lay statements of record; as well as an in-person examination of the Veteran.  The examiner addressed the Veteran's medical history and his lay account of his in-service injury, as evidenced by the examiner specifically referencing the Veteran's lay assertions regarding his injury and symptomatology.  As such, because the Board finds the examiner's opinion to have been based on an accurate medical history and to describe the Veteran's low back disabilities in sufficient detail, the opinion is adequate for review on the merits, and is ultimately highly probative with regard to the nexus element of the Veteran's claim for service connection.  Stefl, 21 Vet. App. at 124-25; see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Board has considered statements from the Veteran, as well as the other lay statements in the record to support his claim.  The lay statements of record are probative insofar as they report relevant symptomatology which is capable of lay observation.  See Layno, 6 Vet. App. at 469.  However, insofar as the lay statements of record assert a nexus between the Veteran's current conditions and active service, such statements are of little probative value, as the parties making such statements have not been shown to possess orthopedic medical expertise.  See Jandreau, 492 F.3d at 1376-77.  Here, we compare the lay statements with contemporaneous events.  At separation, the Veteran denied any back issues or pain.  Less than a year after service, the February 1971 VA examination found no evidence of any significant changes related to the Veteran's musculoskeletal system.  Additionally, the June 2015 VA examiner adequately addressed the lay and buddy statements contained in the claims file, and still found those statements to be outweighed by the medical evidence of record.

As no competent evidence of record exists to establish a nexus between the Veteran's in-service injury and his current low back disability, service connection for that disability on a direct basis cannot be granted.  See Holton, 577 F.3d at 1366.

The Board notes that in addition to direct service connection, a chronic condition may also be presumptively service connected.  Under 38 C.F.R. § 3.303(b), service connection may be established by demonstrating continuity of symptomatology.  Continuity may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  The provisions of 38 C.F.R. § 3.303(b) only apply to diseases recognized by VA as "chronic."  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R.       §§ 3.303(b), 3.309(a).  Here, the Veteran's June 2015 VA examination noted imaging studies of the Veteran's thoracolumbar spine which documented arthritis.  Arthritis is a "chronic" disease for VA purposes. 38 U.S.C.A. § 1101.  Chronic diseases that become manifest to a degree of 10 percent within one year of termination of active duty may be presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

A review of the claims file reveals no competent medical evidence that arthritis had developed to a compensable degree during or within the presumptive period (one year) from service.  The February 1971 VA examination, discussed above, found no evidence of any significant changes related to the musculoskeletal system, and x-ray testing revealed no injuries to the lumbar spine.  The Veteran testified at the February 2015 Board hearing about his continued symptomatology since separation from service; but, this statement appears to be based on the Veteran's own account, and provides no opinion as to whether the symptoms manifested to a compensable degree within one year of service, let alone whether such pain constituted arthritis.  To this end, the Board finds that the Veteran as a lay person is not competent to establish continuity of symptomatology for this disability.  The Board notes that lay persons are competent to report on matters observed or within their personal knowledge.  Layno, 6 Vet. App. at 470.  The Veteran reports ongoing back pain since his May 1970 injury.  Although the Veteran is competent to report these symptoms, whether his low back pain constituted a disability manifest to a degree of 10 percent, or a diagnosis of arthritis in his back, requires medical knowledge beyond that of a lay person.  The Board has carefully reviewed all the evidence of record but finds that the Veteran has not been shown to possess the medical expertise to diagnose a specific disability of the back and link it to these assertions of continued pain since the noted in service incident.  These statements are outweighed by the medical evidence of records in which competent medical examiners found that the current diagnoses are not due to the conceded in-service injury.

The Board finds that the preponderance of the evidence is against finding that the Veteran has a low back disability that is related to any event in service, or that was incurred within one year of separation from service.  The Board has considered the doctrine of reasonable doubt; as the preponderance of the evidence is against the appellant's claim, the doctrine does not apply.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a lumbar spine disability is denied.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


